Citation Nr: 1531358	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  07-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth A. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In June 2015, the Veteran waived initial RO consideration of new evidence added to the record since the certification of the appeal to the Board.  38 C.F.R. § 20.1304(c) (2014).

This matter was remanded by the Board in December 2009, September 2011, May 2013, and July 2014 for further development and is now ready for disposition.

The Board apologizes for the delays in the adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected right shoulder and psychiatric disabilities.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  

The Veteran is currently service-connected for a right shoulder disability (right shoulder rotator cuff tear with mild degenerative joint disease), rated 40% disabling, effective May 12, 2011, and a psychiatric disorder (major depression with psychotic features associated with a right shoulder disability), rated as 70% disabling, effective November 5, 2011.  The combined disability rating is 80 percent, effective from November 5, 2011.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in October 2005.  See, February 2010 VA Form 21-8940.   At the June 2015 Board hearing, the Veteran testified that he most recently worked for about 20 hours per week prepping hot dogs at a ball park.

Evidence against the claim includes a November 2011 VA psychiatric examination and opinion that his ability to respond appropriately to coworkers, supervisors, or the general public was only mildly impaired.  It also includes a June 2013 VA DBQ muscle and shoulder and arm examination and opinion that his shoulder disability would limit physical work, but would not limit sedentary work.
However, there is overwhelming evidence in favor of the claim.  The record includes a January 2007 VA joints examination and opinion that he is unable to work as a barber due to his right shoulder disability; a July 2009 VA QTC examination and opinion that his right shoulder disability limited his ability to work; a June 2010 VA examination and opinion that his right shoulder severely impacted his employment; a March 2011 VA examination and opinion that his right shoulder disability interfered with his profession as a barber; a September 2011 private psychological evaluation and opinion that he was considered at high risk for poor judgment, inappropriate behavior, and possible aggression in a work-setting; and a May 2014 vocational rehabilitation report and opinion that he is unable to perform any type of gainful occupation due to his service-connected right shoulder and psychiatric disabilities. 

In this regard, all medical opinions have been reviewed in detailed; the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

In light of the Veteran's occupational background and functional limitations, the lay and medical evidence of record, current combined disability rating of 80 percent, and giving him the benefit of the doubt, the Board finds that the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of this award is not before the Board at this time. However, the exact date the TDIU should be implemented must be addressed by the RO in the first instance.



ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


